THE COURT.
Petitioner herein was found guilty of murder of the first degree by a jury, without recommendation as to punishment, and subsequently was found sane by the trial judge. An appeal from that verdict is now pending in the Supreme Court.
On February 14, 1950, petitioner made application to the superior court for an order for examination of witness under section 2084 of the Code of Civil Procedure, stating therein that he expected to bring a habeas corpus proceeding in connection with his conviction and that he desired to take the deposition of the court reporter who reported his trial, so as to ascertain the contents of the reporter’s notes made during a conference in the judge’s chambers during the time when the sanity hearing was being conducted.
The proposed habeas corpus proceeding and the application to perpetuate testimony in connection therewith are so connected with the criminal prosecution which is on appeal to the Supreme Court that the application for a writ of mandate here prayed for should be made to that court. (Rosicrucian Fellowship v. Superior Court, 73 Cal.App.2d 824 [167 P.2d 213] ; Collins v. Superior Court, 147 Cal. 264 [81 P. 509].)
Therefore, the petition is denied without prejudice to applying for the writ in the Supreme Court.